IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 96-20201
                           Conference Calendar



JOE VIDALES,

                                            Plaintiff-Appellant,


versus

LANTERN SQUARE APARTMENTS; SUN BELT PROPERTIES;
STETSON SECURITY SERVICES; ISACC, Security Guard,

                                            Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3689
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Essentially for reasons stated by the district court, we

hold that the district court did not abuse its discretion in

dismissing Joe Vidales’s (#677120) civil rights action as

frivolous.     See   Booker v. Koonce, 2 F.3d 114, 115 (5th Cir.

1993); Resident Council of Allen Parkway Village v. U.S. Dep’t of

Housing and Urban Dev., 980 F.2d 1043, 1050 (5th Cir.), cert.

denied, 114 S. Ct. 75 (1993).     Because the appeal is frivolous,

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 96-20201
                                 - 2 -

it is DISMISSED.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5th Cir. Rule 42.2.    Vidales’s Motion Summary Judgment,

Motion Subpoena Duces Tecum, and Motion to Have Counsel Appointed

are DENIED as MOOT.

      We caution Vidales that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Vidales is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.